United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS          March 15, 2004
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-60095
                          Summary Calendar


MIZANUR RAHMAN,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A76 474 401
                        --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Mizanur Rahman petitions for review of the decision of the

Board of Immigration Appeals (BIA) summarily affirming the

immigration judge’s decision to deny his application for asylum.

He has not challenged the denial of withholding of removal or

relief under the Convention Against Torture.   He also has not

challenged the finding that he was not entitled to asylum on the

basis of threats and extortion applied by the Shanti Bahini, a

rebel group in Bangladesh.   These claims are therefore deemed

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-60095
                                 -2-

abandoned.    See Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052

(5th Cir. 1986).

     Rahman contends that the immigration judge erred in making

an adverse credibility finding.   We have reviewed the record and

the briefs and conclude that Rahman has not established that the

record compels that the credibility ruling be overturned.      Lopez

De Jesus v. INS, 312 F.3d 155, 161 (5th Cir. 2002).

     Rahman also contends that the immigration judge did not make

findings regarding his request for asylum based upon an imputed

political opinion.   He did not raise this argument before the

BIA, either on direct appeal or in a motion to reopen.   Thus, he

has failed to exhaust his administrative remedies with respect to

this claim.   See Wang v. Ashcroft, 260 F.3d 448, 452 (5th Cir.

2001).   Accordingly, this court may not consider the issue.    The

petition for review is DENIED.